

117 HR 5536 IH: Stabilizing Medicare Access to Rehabilitation and Therapy Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5536IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Rush (for himself and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to revise certain payment rules for outpatient physical therapy and outpatient occupational therapy furnished in rural areas and medically underserved areas, and for other purposes.1.Short titleThis Act may be cited as the Stabilizing Medicare Access to Rehabilitation and Therapy Act or the SMART Act.2.Revisions to outpatient physical therapy and outpatient occupational therapy(a)Preclusion of application to services furnished in rural areas and medically underserved areasSection 1834(v)(1) of the Social Security Act (42 U.S.C. 1395m(v)(1)) is amended—(1)by striking January 1, 2022 and inserting January 1, 2023; and(2)by inserting apply to services furnished in a rural area (as defined in section 1886(d)(2)(D) or a medically underserved area (as designated pursuant to section 330(b)(3)(A) of the Public Health Service Act) or before change applicable requirements. (b)Limitation of supervision requirementsSection 1861(p) of the Social Security Act, in the first sentence of the flush left matter at the end, is amended by inserting , but in no case may those conditions impose a supervision requirement that exceed any such requirement under State law after as the Secretary may find necessary.